263 F.2d 959
Margery Ann DAVIDSON, Appellant,v.UNITED STATES of America, Appellee.
No. 5891.
United States Court of Appeals Tenth Circuit.
Feb. 4, 1959.

James W. Heyer, Denver, Colo., for appellant.
James C. Perrill, Denver, Colo.  (Donald E. Kelley and John S. Pfeiffer, Denver, Colo., on the brief), for appellee.
Before HUXMAN, MURRAH and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
The indictment in this case is admittedly not unlike Robinson v. United States of America, 10 Cir., 263 F.2d 911; and Burley v. United States of America, 10 Cir., 263 F.2d 912, both of which were reversed on authority of United States v. Calhoun, 7 Cir., 257 F.2d 673.  This case is accordingly reversed on the same authority.